Citation Nr: 0609201	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right mandibular body, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
left maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision rendered by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In his VA Form 9, dated in October 2003, the veteran 
indicated that he desired a Board hearing at a local VA 
office before a member of the Board.  Review of his claims 
file, however, does not indicate that any such hearing (known 
as a "Travel Board") was thereafter scheduled, nor is there 
any indication that the veteran subsequently withdrew his 
request.  This case must accordingly be returned to the RO 
for this hearing to be scheduled.

In addition, the Board notes that the veteran has been 
furnished with the diagnostic criteria for degenerative disc 
disease, as set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as in effect both prior to, and as of, September 23, 
2002.  He has not, however, been furnished with the 
diagnostic criteria for this disability as they were 


subsequently revised as of September 26, 2003, and set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243; see 68 FR 51456, 
Aug. 27, 2003.  The veteran's claim should be adjudicated 
under these revised criteria prior to further consideration 
of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claim for an increased rating for his 
degenerative disc disease of the cervical 
spine under the pertinent diagnostic 
criteria that became effective as of 
September 26, 2003.

2.  If the RO's decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case that includes the 
diagnostic criteria for intervertebral 
disc syndrome (38 C.F.R. § 4.71a, 
Diagnostic Code 5243) effective as of 
September 26, 2003.

3.  The RO should schedule the veteran for 
a Travel Board hearing in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


